The opinion of the court was delivered by
Williams, Ch. J.
The court below adjudged that the testimony introduced by the defendants furnished no evidence to support the issues on their part, and, in this, we think they erred. The evidence was certainly prima facie sufficient for that purpose.
The suit, which was on a jail bond executed by the defendant, Catlin, on the admission of the defendant, Ogden, to the liberties of the jail, though brought in the name of Allen, the sheriff, was for the benefit of the creditors named in the execution. The evidence introduced proves that the judgment on which the execution issued was on a note in favor of Orvis & Cole, against Ogden and Nathaniel Blood jr.'— Ogden and Blood were joint debtors to Orvis & Cole. A payment by either extinguished the debt and neither could purchase nor take an assignment of the debt, and pursue it *12against the other. Catlin, who signed the jail bond, stands in the relation of surety to both Ogden & Blood, and, if compelled to pay the debt, can have an action therefor against both, or either. The evidence proved a payment by Blood. Orvis acknowledged payment received of him, and the judgment was thereby discharged.
The only question which can arise in the case, is, whether Blood, who was the joint debtor with Ogden, was the same person who paid the debt to Orvis and took the assignment. The joint debtor was Nathaniel Blood, jr. Nathaniel Blood paid the debt and took the assignment. They may be different persons, or they may be the same. Junior is no part of a person’s name. If the question of identity had been made a point at the trial, proof might have been required to show they were different persons, or that the same person was the debtor of the assignee, or it might have been left to the triers to infer either their identity or that they were different persons ; but no question of this kind was raised.— The county court were not correct in deciding that there was no evidence to support the issues on' the part of the defendants. The judgment is, therefore, reversed.